        Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 1 of 84




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

 MAACO FRANCHISOR SPV LLC, a
 Delaware limited liability company,
       Plaintiff,
                                           CASE NO.        5:20-cv-18
 v.
 JOSE LUIS NOVALES ARELLANO,
 an individual; NORMA FABIOLA
 ARAGON LEAL, an individual; and
 S A AUTOWORKS LLC, a Texas
 limited liability company,
       Defendants.

 _________________________________________________________________

 COMPLAINT FOR FRAUD, BREACH OF CONTRACT AND TORTIOUS
          INTERFERENCE AND DEMAND FOR JURY TRIAL
 _________________________________________________________________



      For its causes of action against Defendants Jose Luis Novales Arellano,

Norma Fabiola Aragon Leal and S A Autoworks LLC, Plaintiff Maaco Franchisor

SPV LLC alleges as follows:

I.    JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the parties and the subject

matter of the action pursuant to 28 U.S.C. § 1332(a). As alleged herein below,
        Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 2 of 84




there is complete diversity of citizenship between Plaintiffs and Defendants, and

the amount in controversy, exclusive of interest and costs, exceeds $75,000.

      2.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1) in that

at least one of the Defendants resides in this District, and under 28 U.S.C. section

1391(b)(2) in that a substantial part of the events or omissions giving rise to the

claims occurred in this District.

II.   THE PARTIES

      3.     Plaintiff Maaco Franchisor SPV LLC (“Maaco”), is a Delaware

limited liability company that maintains its principal place of business at 440 S.

Church Street, Suite 700, Charlotte, NC 28202. Maaco’s sole member is Driven

Brands, Inc., which is a Delaware corporation that maintains its principal place of

business at 440 S. Church Street, Suite 700, Charlotte, NC 28202. Maaco is

therefore a citizen of Delaware and North Carolina.

      4.     Maaco is informed and believes and, on that basis, alleges that

Defendant Jose Luis Novales Arellano (“Novales”) is an individual who is a

citizen of Mexico, but who has represented to Maaco that he is a lawful permanent

resident, whose domicile is in Bexar County, Texas. Novales is therefore either a

citizen of the State of Texas or is a citizen of Mexico.

      5.     Maaco is informed and believes and, on that basis, alleges that

Defendant Norma Fabiola Aragon Leal (“Leal”) is an individual whose domicile is



                                           2
         Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 3 of 84




in Bexar County, Texas. Leal is therefore a citizen of the State of Texas. Maaco is

further informed and believes and, on that basis, alleges that Novales and Leal are

husband and wife.

        6.   Maaco is informed and believes and, on that basis, alleges that

Defendant S A Autoworks LLC (“Autoworks”) is a limited liability company

organized and existing under the laws of the State of Texas and that Defendant

Leal is the sole and managing member of Autoworks. In the alternative, to the

extent Leal is not the sole member of Autoworks, Maaco is informed and believes

and, on that basis, alleges that none of Autoworks’ members is a citizen either of

Delaware or of North Carolina.

III.    THE FRANCHISE DOCUMENTS

        7.   On March 24, 2016, Maaco and Novauto LLC (“Novauto”), as

Franchisee, entered into a Maaco Franchisor SPV LLC Franchise Agreement (the

“Franchise Agreement”) with a fifteen (15) year initial term. A true and correct

copy of the Franchise Agreement is attached hereto as Exhibit A. Novales

executed the Franchise Agreement as the “Authorized Representative” of Novauto.

        8.   Concurrently with the execution of the Franchise Agreement, Novales

(as Guarantor) executed a Personal Guaranty (the “Guaranty”), a true and correct

copy of which is attached hereto as Exhibit B. The Guaranty provides, in pertinent

part:



                                         3
        Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 4 of 84




      Guarantor [Novales], severally, irrevocably and unconditionally
      guarantees to MAACO: (i) that Franchisee will pay all amounts to be
      paid and otherwise comply with all provisions of the Franchise
      Agreement or any other agreement with MAACO or its affiliates
      concerning the operation of the Center; and (ii) that if Franchisee
      defaults in making any such payments or complying with any such
      provisions, Guarantor shall, upon demand, pay all amounts due and
      owing MAACO and all damages that may arise as a result of any such
      noncompliance.

      9.     Section 2 of the Franchise Agreement set forth certain obligations of

Franchisee with respect to the acquisition of a site for the operation of the Maaco

franchise. Among other things, Franchisee was required to obtain a lease for

suitable premises, to be approved by Maaco, and the lease was subject to Section

2(C) of the Franchise Agreement which provides, in pertinent part:

      [The] lease shall, among other things, provide that:

      (1)    The premises shall only be used for the operation of the Maaco
             Center;

      (2)    Franchisee may not sublease or assign the lease or any part
             thereof;

      (3)    MAACO shall have the right to enter the premises to make any
             modifications necessary to protect the Proprietary Marks; and

      (4)    MAACO shall have the right, at MAACO's election, to receive
             an assignment of the leasehold interest upon termination or
             expiration of this Agreement for any reason.

      10.    Novauto, as Tenant, and Villegas Masonry Inc., as Landlord, executed

a Texas Association of Realtors Commercial Lease (the “Lease”) for the premises

located at 7490 N. FM 1560, Ste. 7490A, San Antonio, Texas (the “Franchise



                                          4
        Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 5 of 84




Premises”) with a Lease inception date of June 1, 2016 and an initial term of 120

months. A true and correct copy of the Lease (including all addenda thereto) is

attached hereto as Exhibit C.

      11.   On or about June 1, 2019, Novauto, under the control and direction of

Novales, began operating a Maaco franchise business at the Franchise Premises.

      12.   The Franchise Agreement required Novauto to pay certain sums to

Maaco on a weekly basis, including a royalty fee and an advertising contribution

fee (collectively, the “Franchise Fees”). The Franchise Fees are based on specified

percentages of the “gross receipts” from the franchise business, which receipts are

provided to Maaco by the franchisee in a Weekly Business Report (as defined in

Section 5(B)).

      13.   On October 25, 2019, Novauto filed a petition under Title 11 of the

United States Code in the United States Bankruptcy Court for the Western District

of Texas (the “Bankruptcy Court”), commencing the Chapter 7 case entitled In re

Novauto, LLC, Case No. 19-52508-rbk (the “Novauto Chapter 7 Case”). John

Patrick Lowe (the “Trustee”) was appointed as Chapter 7 Trustee in the Novauto

Chapter 7 Case.

      14.   Novauto’s bankruptcy schedules were signed under penalty of perjury

by Defendant Novales.




                                         5
        Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 6 of 84




      15.    The Trustee commenced the 11 U.S.C. § 341a meeting of creditors in

the Novauto Chapter 7 Case on November 27, 2019 and continued the meeting on

December 10, 2019. Defendant Novales testified under oath at the meeting of

creditors on both dates. In the bankruptcy schedules he signed under penalty of

perjury and in his testimony under oath at the meeting of creditors, Novales

testified falsely that he had not personally guaranteed any of the debts of Novauto.

      16.    Maaco is informed and believes and, on that basis, alleges that

Defendant Autoworks was formed by Defendants Novales and Leal in September,

2019 for the purpose of taking over possession of the Franchise Premises and

operating a business known as “Culebra Collision,” which is a direct competitor of

Maaco, at the premises.

                         FIRST CLAIM FOR RELIEF
                       (Fraud Against Defendant Novales)

      17.    Maaco realleges and incorporates herein by this reference as though

set forth in full each and every allegation contained in paragraphs 1 through 16,

inclusive.

      18.    Maaco is informed and believes and, on that basis, alleges that

beginning immediately from the time it began operating the Maaco franchise,

Novauto under-reported its gross revenues to Maaco by submitting false and

inaccurate Weekly Business Reports, which reports were prepared by, or under the

direction of, Defendant Novales.


                                          6
        Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 7 of 84




      19.    The result of Novauto’s under-reporting of gross revenues is that it

paid Franchise Fees in an amount less than what was actually owed to Maaco.

      20.    Maaco did not know, and in the exercise of reasonable diligence could

not have known, that Novauto was fraudulently under-reporting its gross sales until

November, 2019, when the Trustee provided Maaco with copies of Novauto’s bank

account records, which he obtained in his capacity as Trustee in the Novauto

Chapter 7 case. When Maaco received Novauto’s bank account records, it

discovered that Novauto, under the direction and control of Novales, was under-

reporting gross revenues amounting to approximately $400,000 per year.

      21.    Novales prepared and submitted the false Weekly Business Reports

with the intention of inducing Maaco to rely on the accuracy of those reports.

Maaco, having no reason to believe the Weekly Business Reports were false,

reasonably relied on the accuracy of the reports. The false representations made by

Novauto at the direction of Novales were material in that a reasonable recipient of

such information would alter its behavior in reliance on the information. In this

case, relying on the Weekly Business Reports, Maaco continued in its contractual

relationships with Novauto and Novales when, had the true facts been known about

Novales’ under-reporting of gross sales and underpayment of Franchise Fees,

Maaco would have terminated those relationships several years ago.




                                         7
        Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 8 of 84




      22.    As a direct and proximate result of the actions of Novales, Maaco has

suffered damages in an amount to be proven at trial, but in excess of $75,000

exclusive of interests and costs.

      23.    Novales’ actions, as alleged above, were committed with malice as

defined in Texas Civil Practice and Remedies Code Section 41.100(7) in that his

actions were specifically intended to harm Maaco in its business. Such conduct

warrants the assessment of exemplary damages against Novales under Texas Civil

Practice and Remedies Code Section 41.003.

                      SECOND CLAIM FOR RELIEF
         (Breach of Contract (Guaranty) Against Defendant Novales)

      24.    Maaco realleges and incorporates herein by this reference as though

set forth in full each and every allegation contained in paragraphs 1 through 23,

inclusive.

      25.    Although he repeatedly represented under penalty of perjury that he

had not done so, Defendant Novales executed the Guaranty under which he

personally guaranteed Novauto’s obligations under the Franchise Agreement.

      26.    Novauto breached the Franchise Agreement by, among other things,

(a) failing to pay the Franchise Fees due under the agreement, (b) terminating the

operation of the Maaco franchise with six years left on the initial term; and (c)

failing to assign the Lease to Maaco as required under Section 5(B) of the

Franchise Agreement. Based on the Novauto bank records provided by the


                                          8
        Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 9 of 84




Trustee, Maaco expected to receive approximately $120,000 per year in Franchise

Fees for the remaining term of the Franchise Agreement.

      27.    Defendant Novales has breached his obligations under the Guaranty

by failing to pay the amounts due to Maaco as a result of Novauto’s breaches of

the Franchise Agreement.

      28.    Maaco performed all of its obligations under the Franchise Agreement

and the Guaranty.

      29.    As a direct and proximate result of the actions of Novales in breaching

his obligations under the Guaranty, Maaco has suffered damages in an amount to

be proven at trial, but in excess of $700,000, exclusive of interests and costs.

      30.    Section 8 of the Guaranty provides: “In the event that MAACO

retains the services of legal counsel to enforce the terms of this Guaranty, MAACO

shall be entitled to recover all costs and expenses, including reasonable attorneys',

expert and investigative fees, incurred in enforcing the terms of this Guaranty.”

      31.    Maaco is entitled to recover its reasonable attorneys’ fees against

Novales pursuant to the terms of the Guaranty as set forth above and pursuant to

Tex. Civ. Prac. & Rem. Code § 38.001 et seq.




                                           9
       Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 10 of 84




                         THIRD CLAIM FOR RELIEF
            (Tortious Interference with Contract Against Defendants
                              Leal and Autoworks)

      32.    Maaco realleges and incorporates herein by this reference as though

set forth in full each and every allegation contained in paragraphs 1 through 16 and

26 through 31, inclusive.

      33.    Defendants Leal and Autoworks were aware of the Franchise

Agreement and Novauto’s obligations under the agreement, including the

obligation to operate a Maaco franchise for the full 120-month term of the

Franchise Agreement and Novauto’s obligation to assign any rights in the Lease to

Maaco in the event of early termination or expiration.

      34.    Defendants Leal and Autoworks, with the knowledge and assistance

of Novales, willfully and intentionally induced Novauto to breach and violate the

above-described provisions of the Franchise Agreement so that they could (a) take

over the paint and body business at the Franchise Premises, free of any obligation

to pay Franchise Fees, (b) cheat Maaco out of the benefits it stood to reap through

the Franchise Agreement by terminating the franchise with six years left under the

Franchise Agreement and by failing to assign the Lease to Maaco, and (c) by

conspiring with Novales to put Novauto into a no-asset Chapter 7 bankruptcy in

order to deprive Maaco of any recourse for its losses.




                                         10
       Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 11 of 84




      35.     As a direct and proximate result of the actions of Leal and Autoworks

in willfully and intentionally inducing Novauto to breach its obligations under the

Franchise Agreement, Maaco has suffered damages in an amount to be proven at

trial, but in excess of $700,000 exclusive of interests and costs.

      36.     The actions of Leal and Autoworks, as alleged above, were fraudulent

and were committed with malice as defined in Texas Civil Practice and Remedies

Code Section 41.100(7) in that his actions were specifically intended to harm

Maaco in its business. Such conduct warrants the assessment of exemplary

damages against Leal and Autoworks.

                                      PRAYER

      WHEREFORE, Plaintiff Maaco Franchisor SPV LLC requests that the

Court grant relief as follows:

      1. That judgment be entered in its favor and against Defendants, and each

            of them;

      2. For compensatory damages in an amount to be proved at trial, but in

            excess of $700,000;

      3. For punitive and exemplary damages;

      4. For reasonable attorneys’ fees and costs;

      5. For pre-judgment and post-judgment interest allowed by law; and




                                          11
 Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 12 of 84




6. For such other and further relief as the Court deems just and proper.

                                LAW OFFICES OF LAWRENCE J.
                                HILTON


                                By:
                                       Lawrence J. Hilton
                                       State Bar No. 24105017
                                       4514 Cole Avenue, Suite 500
                                       Dallas, TX 75202
                                       Telephone: (214) 559-7176
                                       Facsimile:    (949) 258-5081
                                       Email:        lhilton@onellp.com




                                  12
       Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 13 of 84




                            DEMAND FOR JURY TRIAL

      Plaintiff Grecco hereby demands a trial by jury as to all claims and all issues

properly triable thereby.

                                       LAW OFFICES OF LAWRENCE J.
                                       HILTON


                                       By:
                                              Lawrence J. Hilton
                                              State Bar No. 24105017
                                              4514 Cole Avenue, Suite 500
                                              Dallas, TX 75202
                                              Telephone: (214) 559-7176
                                              Facsimile:    (949) 258-5081
                                              Email:        lhilton@onellp.com




                                         13
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 14 of 84




 EXHIBIT A
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 15 of 84




                                             MAACO FRANCHISOR SPV LLC
                                               FRANCHISE AGREEMENT

                     THIS FRANCHISE AGREEMENT                                 , made and entered into as of

            Delaware limited liability company, with its principal office at 440 South Church Street, Suite
            700, Charlotte, North Carolina 28202 ("MAACO") and Novauto LLC, a(n) Texas limited
            liability company, with its principal office at 23835 Spring Scent, San Antonio, Texas 78258
            ("Franchisee").

                                                      W I T N E S S E T H:

                   WHEREAS, MAACO, its predecessors and affiliates have accumulated extensive
            knowledge of, and experience in the vehicle painting and body repair business and has developed
            and owns a unique system (the "System") relating to the establishment, development, marketing,
            administration and operation of centers specializing in vehicle painting and body repair ("Maaco
            Centers") which may be changed, improved and further developed by MAACO from time to
            time;

                     WHEREAS, MAACO is the owner of the trade names, trademarks and service marks,


            designated (and may hereinafter be designated by MAACO) as part of the System (the
            "Proprietary Marks"), and MAACO continues to develop, use and control such Proprietary
            Marks for the benefit and exclusive use of itself and its franchises in order to identify for the
            public the source of services and products marketed thereunder and to represent the System's
            high standards of quality and service;

                   WHEREAS, Franchisee has applied to MAACO for a franchise to operate a Maaco
            Center under the System and to receive the training and other assistance provided by MAACO,
            and such application has been approved in reliance upon all of the representations made therein;

                   WHEREAS, Franchisee understands and acknowledges the importance of MAACO's
            high and uniform standards of quality and service and the necessity of operating the business
            franchised hereunder in conformity with MAACO's standards and specifications;

                  NOW, THEREFORE, the parties, in consideration of the undertakings and
            commitments of each party to the other party set forth herein, hereby mutually agree as follows:

            1.       APPOINTMENT

                   A. MAACO hereby grants to Franchisee, upon the terms and conditions herein
            contained,
            connection therewith the System, as it may be changed, improved and further developed from
            time to time and the Proprietary Marks, within the following designated area (



            MAACO (8/2015(B))
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 16 of 84




                                                         San Antonio, TX


                    Franchisee accepts this grant and agrees to use his best efforts to develop the business
            potential of the Center utilizing the System.

                    B. Provided Franchisee is in compliance with this Agreement, MAACO will not during
            the term of this Agreement establish, nor will a franchisee establish a Maaco Center for each fifty

            defined as of the date of this Agreement by the Office of Management and Budget) in which the

            determined as of the date that MAACO seeks to grant an additional license or franchise in
            proximity to the Protected Area. Franchisee shall not relocate the Center without prior written
            approval of MAACO.

                    C. Except as provided herein, Franchisee expressly acknowledges and agrees that, this
            franchise is nonexclusive and that MAACO or its subsidiaries or affiliates or other franchisees or
            licensees of MAACO may compete with franchisees for customers within and outside of the
            territory described above. Franchisee further acknowledges and agrees that customers of Maaco
            Centers are generated under the brand and belong to the System, thereby enhancing the value of
            the brand.

            2. SELECTION OF SITE

                    A. Franchisee shall use its best efforts to seek and select a proposed location with the
            Designated Area acceptable to MAACO as suitable for the operation of a Maaco Center.
            Franchisee shall submit to MAACO, in the form specified by MAACO, a description of the
            location and such other information or materials as MAACO may require. MAACO's approval
            of a site shall not constitute, nor be deemed, a judgment as to the likelihood of success of the
            Center at such location or a judgment as to the relative desirability of such location in
            comparison to other locations within the Designated Area.

                    B. Franchisee shall secure a site for the Center by lease or purchase within eighteen (18)
            months from the date of execution of this Agreement. In the event Franchisee fails to secure a
            site within this time period, or, if at any time after the execution of this Agreement and prior to
            the time Franchisee secures a site for the Center, MAACO determines in its judgment that
            Franchisee has not made good faith efforts to seek and select a suitable location or to secure
            financing for the development of the Center or that Franchisee has been uncooperative with
            MAACO during any one or more phases of the pre-operational process, then MAACO shall have
            the right to terminate this Agreement upon written notice to Franchisee. In such event, MAACO
            will refund, without interest, the amount of the initial franchise fee paid less our costs and

            and evaluating proposed locations, which costs and expenses will not be less than Ten Thousand
            Dollars ($10,000.00), provided Franchisee signs a general release in form and substance
            satisfactory to MAACO.

            MAACO (8/2015(B))                                  2
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 17 of 84




                    C. MAACO will provide site specifications and standards for general location and
            zoning, neighborhood, parking requirements, layout and other physical characteristics and lease
            terms and conditions for Maaco Centers, including lease duration and rental, or terms of
            purchase, including debt service, in the event Franchisee is purchasing the location for the
            Center. Franchisee shall submit the lease, if any, prior to its execution to MAACO for its
            approval, which approval shall not be unreasonably withheld, and which lease shall, among other
            things, provide that:

                     (1)        The premises shall only be used for the operation of the Maaco Center;

                     (2)        Franchisee may not sublease or assign the lease or any part thereof;

                     (3)        MAACO shall have the right to enter the premises to make any modifications
                                necessary to protect the Proprietary Marks; and

                     (4)        MAACO shall have the right, at MAACO's election, to receive an assignment of
                                the leasehold interest upon termination or expiration of this Agreement for any
                                reason.

                   In addition, at the request of MAACO, Franchisee shall execute a collateral assignment
            of Franchisee's lease in the form prescribed by MAACO to secure Franchisee's obligations under
            this Agreement.

                   D. Franchisee shall, prior to occupancy of the Center, submit to MAACO a statement
            signed by Franchisee certifying that Franchisee has obtained all permits and certifications
            required for operation of the Center, including, without limitation, zoning, access, sign and fire
            requirements.

                   E. Franchisee may request that MAACO agree to a termination of this Agreement at any
            time after the expiration of nine (9) months from the date of execution of this Agreement, but
            before the expiration of eighteen (18) months from the date of execution of this Agreement,

            Center but has been unable to do so by that date. If MAACO agrees to such termination,
            MAACO shall refund, without interest, the amount of the initial franchise fee paid less its costs
                                                                                            franchise sales
            commissions, and evaluating proposed locations, which costs and expenses will not be less than
            Ten Thousand Dollars ($10,000.00), provided Franchisee sign a mutual release in form and
            substance satisfactory to MAACO.

                    F. Franchisee agrees to open the Center within eighteen (18) months after the date of
            execution of this Agreement. However, if                  ailure to open its Center within such
            eighteen (18) month period is due to reasons beyond                control (such as acts of God,
            unavoidable delays in obtaining zoning permits or unavoid
            discretion MAACO may grant a reasonable extension of time for Franchisee to open its Center. If
            however, Franchisee has not opened its Center within this 18 month period and no extension has


            MAACO (8/2015(B))                                    3
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 18 of 84




            been granted to Franchisee then at                  option               MAACO franchise will be
            terminated and Franchisee will forfeit all of fees paid under this Agreement.

                    G. In the event Franchisee elects to purchase an existing Maaco Center following
            execution of this Agreement, MAACO will retain from the amount of the initial franchise fee
            paid its reasonable expenses incurred, and, if applicable, any franchise business broker fees or
            commissions that were paid or are payable by MAACO. The remainder, if any, of the initial

            Fee (as defined in Paragraph 5B(3)), initial advertising deposit or any other amounts payable to
            or due MAACO in connection with the transfer.

                    H. In the event of a termination of this Agreement as described in Paragraph 2(B) or (E)
            above, Franchisee shall execute a mutual release in a form satisfactory to MAACO, of any and
            all claims against MAACO, its parents, affiliates and subsidiaries, together with all of their
            respective former, present and future officers, directors, shareholders, employees, agents,
            attorneys, servants, representatives, heirs, successors, assigns and predecessors, in their corporate
            and individual capacities.

            3. TERMS AND RENEWAL

                    A. The term of the franchise shall begin on the Effective Date and expire fifteen (15)
            years from the date the Center opens for business as determined by MAACO.

                    B. Franchisee may, at its option, renew this franchise for one (1) additional term of
            fifteen (15) years, provided that:

                             (1) Franchisee has given MAACO written notice of election to renew not less
                     than six (6) months nor more than twelve (12) months prior to the end of the initial term;

                           (2) Franchisee must pay all past due amounts under this Agreement and any other
                     agreements between Franchisee and MAACO or its subsidiaries or affiliates;

                            (3) Franchisee is not in default of any provision of this Agreement, any
                     amendment hereof or any other Agreement between Franchisee and MAACO or its
                     subsidiaries or affiliates and has substantially complied with all the terms and conditions
                     of such agreements during the terms thereof;

                             (4) Franchisee agrees to execute upon renewal MAACO's then current form of
                     franchise agreement, which agreement shall supersede in all respects this Agreement, and
                     the terms of which may differ from the terms of this Agreement including, without
                     limitation: (i) a higher percentage royalty fee; and (ii) a continuing weekly advertising
                     contribution in an amount equal to Franchisee's weekly budget at the time of renewal, or
                     the amount set forth in MAACO's then current franchise agreement, whichever is greater;
                     and




            MAACO (8/2015(B))                                 4
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 19 of 84




                             (5) At MAACO's request, Franchisee shall execute a general release in a form
                     satisfactory to MAACO, of any and all claims against MAACO, its parents, affiliates and
                     subsidiaries, together with all of their respective former, present and future officers,
                     directors, shareholders, employees, agents, attorney, servants, representatives, heirs,
                     successors, assigns and predecessors, in their corporate and individual capacities.

                                (6)
                                                                                      Franchisee continue to operate
                                      C

                                                                                            ts it as an extension then

                     written notice to Franchisee.

                   C.     A renewal fee of Two Thousand Five Hundred Dollars ($2,500.00) shall be paid
            upon execution of the renewal agreement which, when paid to MAACO, shall be deemed fully
            earned and non-refundable.

                   D. Franchisee shall complete the following Center refurbishing tasks, at Franchisee's
            expense, upon renewal of the franchise:

                                (1)       Install MAACO's then-current merchandising system;

                                (2)       Install MAACO's then-current exterior signage and trade dress;

                                (3)       Complete general cleaning, fixing, repairing and painting of the Center;

                             (4)     Complete maintenance service of the equipment (including, but not
                     limited to, the oven, booth, mixing equipment and compressors); and

                                (5)       Replace equipment not repairable, as necessary.

                   E. Franchisee must provide MAACO with a copy of the lease agreement in effect for the
            Center location. The lease term must be at least equal to the term or any renewal term.

                   F. Franchisee must provide MAACO with an assignment of its leasehold interest upon
            termination or expiration of any renewal term.

            4. DUTIES OF MAACO

                    A. MAACO shall provide an initial training program to Franchisee and the majority
            investor in the franchise (as defined in Paragraph 7B hereof), and make available such other
            training programs as it deems appropriate. If Franchisee is an existing franchisee, MAACO can
            require Franchisee or Franchisee can elect to attend the initial training program before the Center
            opens. All training shall be at such times and places as may be designated by MAACO.



            MAACO (8/2015(B))                                      5
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 20 of 84




                   B.
            opening promotion and initial advertising of the Center.

                   C. MAACO shall provide such initial and continuing advisory assistance in the
            operation of the Center as it deems appropriate.

                    D. MAACO shall provide Franchisee with a set of specifications as to the types and
            quantities of inventory, supplies and equipment necessary for operation of the Center and
            specifications for exterior and interior signs.

                   E. MAACO shall provide Franchisee one copy of the Confidential Operating Manual, as
            more fully described in Paragraph 10 hereof.

                   F. MAACO shall conduct, as it deems advisable, inspections of the Center and
            evaluations of the vehicle painting and body repair services rendered at the Center.

                    G. MAACO shall administer the advertising funds paid hereunder in the manner
            prescribed by Paragraph 6B hereof.

            5. FEES AND OTHER PAYMENTS

                     A. Franchisee agrees to pay MAACO the following fees:

                             (1) An initial franchise fee of Thirty-Five Thousand Dollars ($35,000.00) which,
                     when paid to MAACO, shall be deemed fully earned and non-refundable, except as noted
                     herein, and shall be payable upon execution of this Agreement.

                             (2) A non-                                                       s to the shop
                     management system (the
                     in the Center. The Initial Software License Fee is equal to the then current fee being
                     charged and payable before MAACO or its third party vendor delivers access to the
                     Management System to Franchisee or thirty (30) days prior to the scheduled opening of
                     the Center, whichever occurs first. Franchisee also must purchase all required hardware
                     to operate the Management System. In addition, MAACO or its third party supplier will
                     charge Franchisee a monthly license fee for access to the Management System and support
                     MAACO or its designee provides to Franchisee for the Management System. Franchisee
                     must enter into any software license agreement MAACO requires for use of the
                     Management System. MAACO has the right to designate a single source from which
                     Franchisee must purchase the Management System, any software or hardware components
                     thereof or associated service, and MAACO or its affiliates may be that single source.
                     Notwithstanding the foregoing, if the Franchisor requires Franchisee to utilize different
                     shop management system, software, hardware or related technology systems, Franchisee
                     must use such shop management system, software, hardware and systems, will pay the
                     then-current costs of such shop management system, hardware, software or systems

                     equipment purchases, technology fees or maintenance fees. MAACO also may access


            MAACO (8/2015(B))                                6
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 21 of 84




                     financial information and customer data produced by or otherwise located on the
                     Management System.

                                (3) A non-

                     thirty (30) days prior to the scheduled opening of the Center if Franchisee is an existing
                     franchisee who will not attend the initial training program). Franchisee may choose to
                     pay an additional Two Thousand Five Hundred Dollars ($2,500.00) for a second person


                     providing pre-opening and opening assistance, including providing Franchisee with its
                     initial training in the operation and management of the Center, real estate selection
                     assistance, and financing assistance.

                            (4) A continuing weekly royalty fee during the term of this Agreement in an
                     amount equal to nine percent (9%) of the gross receipts of the Center. The continuing
                     weekly royalty fee shall be due and payable by Friday of each week on gross receipts of
                     the Center for the previous week.

                             (5) MAACO reserves the right to charge Franchisee a weekly
                                                      MAACO website, extranet system, applications, and
                     other technology platforms and developments. MAACO reserve the right to increase the
                     Technology Access Fee with thirty (30) days prior written notice to Franchisee.

                   B. All continuous advertising contributions and royalty fees on gross receipts shall be
            due on Friday of each week on gross receipts for the preceding week, together with a signed
            statement in the form prescri
            business, including specific customer information, costs incurred, cash transactions, customer


            Friday for th
            royalty fee payable shall be reduced to eight percent (8%) of gross receipts as a cash discount,
            provided that Franchisee is current as of the date of payment with all weekly royalty fees,
            advertising contributions and any other monies due MAACO or its affiliates or subsidiaries. All
            payments are required to be withdrawn via electronic withdrawal, and Franchisee hereby
            consents to MAACO making such electronic withdrawals, and must comply with the terms of
            subsection F below.

                     C. MAACO and its affiliates have developed, and MAACO manages and controls a

                                                                 rogram, qualified Maaco Centers that meet


            provided by Franchisee under the National Accounts Program will be centrally billed through
            MAACO. In the event Franchisee is not current with payment of all weekly royalty fees,
            advertising contributions and any other monies due MAACO, MAACO will apply all or a


            MAACO (8/2015(B))                                7
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 22 of 84




            portion of the payment for services rendered under the National Accounts Program to


                     D. If any payment to MAACO under this Agreement or any other agreement or account
            with MAACO or its affiliates or subsidiaries is overdue, Franchisee shall pay to MAACO or its
            affiliates or subsidiaries interest compounded monthly on such amount from the due date until
            paid at the maximum rate permitted by law (or, in the absence of such rate, a rate equal to one
            and a half percent (1.5%) per month). Entitlement to such interest shall be in addition to any
            other remedies MAACO or its affiliates or subsidiaries may have.

                     E. Gross receipts as used herein shall mean the amount of all cash collected, or other
            consideration received, for all sales of merchandise and services of any nature at or from or as a
            result of the Center, including, but not limited to, sublet labor and new and used replacement
            parts, less sales or equivalent taxes.

                   F.                                                                    -execute within five
            (5) days                                                                                        -

            to enable MAACO to collect by electronic withdrawal the royalty fees and continuing
            advertising contributions due under the terms of this Agreement. MAACO may require that

                                                                                          aft protection in an
            amount determined by MAACO. Franchisee shall deposit all collected gross receipts into its
            commercial bank account as soon as practicable but in no event later than the end of the business
            day following receipt. In the event Franchisee changes the banking institution or the account for
            its commercial business bank account that MAACO has on record, Franchisee shall provide

            account and Franchisee shall re-execute the appropriate form(s) required by MAACO to reflect
            the change in account information within the time necessary for timely electronic withdrawals
            from the new account.

                                                                                       for the preceding
            week, the Weekly Business Report (as defined in Paragraph 5B). In the event that the Weekly

            applicable royalty fees and advertising contributions due thereon are paid by Friday, the royalty
            fee payable shall be reduced to eight percent (8%) of gross receipts as a cash discount, provided
            that Franchisee is current as of the date of payment with all weekly royalty fees, advertising
            contributions and other monies due MAACO or its affiliates or subsidiaries. If Franchisee fails
            to submit the Weekly Business Report on a timely basis as stated herein, MAACO shall estimate
                                                                                                     ceipts by
            Franchisee to MAACO and MAACO shall calculate the royalty fees due at nine percent (9%).

            actual gross receipts, MAACO will recalculate the royalty fees due at nine percent (9%) of the

            for that week accordingly.



            MAACO (8/2015(B))                                8
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 23 of 84




                   On Friday of each week, MAACO will deposit or transfer into its own account, using
                             -authorized checks or other instruments, the amount of royalty fees (or in the
            absence of a Weekly Business Report, the estimated amount of royalty fees) and the advertising
            contributions due for the preceding week. If any draft, electronic or otherwise, is unpaid because
            of insufficient funds or otherwise, royalty fees shall be due at nine percent (9%) of the gross
                                                                                                     -payment
            including bank fees.

            6. ADVERTISING AND TELEPHONE

                     6.1 ADVERTISING

                    Recognizing the value of advertising, and the importance of the standardization of
            advertising programs to the furtherance of the good will and public image of the System, the
            parties agree as follows:

                     A. Franchisee shall pay to MAACO an initial advertising contribution in the amount of

            program (or thirty (30) days prior to opening if Franchisee is an existing franchisee who will not
            attend the initial training program), for pre-opening and grand opening promotion, promotional
            materials, initial crew ads, initial advertising of the Center and related activities. The actual cost
            may exceed Franchisee's initial advertising contribution, in which case MAACO will charge
            Franchisee the difference.

                    B. Franchisee shall pay MAACO a continuing weekly advertising contribution in the
            amount of Eight Hundred Fifty Dollars ($850.00), or an amount equal to the weekly advertising
            budget of Franchisees operating in Franchisee's designated market area, whichever is greater, for
            the creation and placement of advertising and promotional programs by MAACO for the benefit
            of the System, including website development, telemarketing and Maaco Center locator
            numbers. Notwithstanding anything stated to the contrary, during the first six (6) months that
            Franchisee opens its new Center the amounts that Franchisee contributes as stated above may be
                                                                                                            by
            MAACO within its sole discretion. Any such local marketing done on a local market basis will
            include the center information of existing franchisees in said marketing area as MAACO may
            deem appropriate from time-to-time. All weekly advertising contributions shall be payable at the
            same time as the weekly royalty payments due under Paragraph 5A hereof. Franchisee hereby
            acknowledges MAACO's right to pay from the advertising funds collected all costs and expenses
            related to the formulation, development, production, media and all other costs of such advertising
            and promotion (including without limitation, the proportionate compensation of employees of
            MAACO who devote time and render services in the conduct, formulation, development and
            production of such advertising and promotion programs or the administration of the funds used
            therefore.) Franchisee hereby acknowledges that advertising contributions payable hereunder
            will not be used to pay for Yellow Page advertising of Franchisee (see Paragraph 6D below).
            Franchisee agrees that MAACO may increase the amount of such advertising contributions on or
            after the date hereof and Franchisee shall pay such increased amounts in accordance with this
            Paragraph 6B; provided, however, that the amount of such increase after the first twelve (12)


            MAACO (8/2015(B))                                 9
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 24 of 84




            the increase in advertising contributions chargeable to Franchisee hereunder shall be cumulative
            and if MAACO does not increase the advertising contribution of Franchisee by the maximum
            amount permitted hereunder in any given year, MAACO may add the amount not charged to
            Franchisee in any given year to the amount chargeable to Franchisee in subsequent years.
            MAACO will spend all advertising contributions hereunder for advertising and promotion as
            herein described, provided that it shall not be obligated to spend such contributions in the year in
            which paid by Franchisee. Franchisee acknowledges and understands that advertising and
            promotion conducted by MAACO is intended to maximize general public recognition and
            patronage of the System in the manner determined to be most effective by MAACO and that
            MAACO undertakes no obligation in developing, implementing or administering such programs

            are made for the Center or that any Maaco Center will benefit directly or pro rata from the
            placement of advertising. MAACO will provide an annual statement of receipts and
            disbursement with respect to advertising contributions payable hereunder upon written request
            by Franchisee.

                    C. Franchisee shall pay MAACO at the same time as the weekly royalty fee payments
            due under Paragraph 5A hereof a continuing weekly national marketing fee in the amount of
            seventy dollars ($70.00) or an amount equal to the then current national marketing fee being
            charged by MAACO to be used, in part, for national broadcast opportunities, national public
            relations and promotional efforts, and internet related advertising (including maintenance and
            updates to websites and social media) designed to promote the MAACO brand on a national
            level. MAACO will notify Franchisee in writing of any increases to the national marketing fee.

                    D. Franchisee shall pay MAACO at the same time as the weekly royalty fee payments
            due under Paragraph 5A hereof a continuing weekly digital marketing fee in the amount of
            seventy dollars ($70.00) or an amount equal to the then current digital marketing fee being
            charged by MAACO to be used for digital marketing efforts and future forms of electronic
            marketing or promotional tools or programs, including pay-per-click advertising and directory
            listing maintenance. MAACO will notify Franchisee in writing of any increases in the digital
            marketing fee.

                   E.
            telephone number and listing for the Center. Franchisee shall pay MAACO at the same time as
            the weekly royalty fee payments due under Paragraph 5A hereof a RCF telephone fee in the
            amount of five dollars ($5.00) or an amount equal to the then current telephone fee being
            charged by MAACO. MAACO will notify Franchisee in writing of any increases in the
            telephone fee. Franchisee shall not change telephone service providers for the Center without


            shall determine, at its sole discretion, the size of display advertisements and the type of
            advertisement to be placed in all Yellow Page and SEO advertisements. Franchisee will also be
            obligated to reimburse MAACO for all telephone bills paid by MAACO with respect to the
            telephone and telephone number used by the Center upon receipt of invoice from MAACO, or, at
            the request of MAACO, Franchisee agrees to pay the telephone bill directly immediately upon


            MAACO (8/2015(B))                                10
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 25 of 84




            receipt thereof from MAACO or the telephone company. MAACO will place all Yellow Page
            and SEO advertising for Franchisee and other franchisees of the System. All Maaco Centers
            must have a display ad in the Yellow Page and SEO directory of the provider of its phone
            service. In addition to the payments made under Paragraph 6B above, Franchisee will be
            obligated to pay to MAACO the annual costs of such Yellow Page and SEO advertising which
            will be billed to Franchisee. Franchisee agrees to remit all such payments on a weekly basis in
            addition to the weekly payments referenced in Paragraph 6B above. In the event that more than
            one (1) franchisee shares the Yellow Page or SEO advertising the cost will be apportioned
            among all participating franchisees on an equal basis. If any payment to MAACO under this
            paragraph is past due, MAACO may require Franchisee to pay in full the annual cost of any
            Yellow Page and SEO advertising renewal upon demand by MAACO.

                   F. Franchisee acknowledges the need to aggressively advertise and promote his business
            on a local basis. Accordingly, Franchisee agrees to use his best efforts to promote the business
            of the Center through local advertising and promotion and agrees to expend such funds which
            may be necessary to accomplish this result.

                    G. All advertising by Franchisee in any medium shall be conducted in a dignified
            manner and shall conform to the standards and requirements prescribed by MAACO. Franchisee
            shall submit to MAACO for its prior approval, samples of all advertising and promotional plans
            and materials that Franchisee desires to use and that have not been prepared or previously
            approved by MAACO.

                   H. Franchisee will not develop, own or operate any website for the business franchised
            hereunder.

                   I. The telephone number owned and secured by MAACO shall be the only telephone
            number used in all advertising in any medium. Franchisee shall not own or use any toll free lines
            without the prior written approval of MAACO.

                     6.2 USE AND OWNERSHIP OF TELEPHONE NUMBERS

                  Certain advertising, including yellow pages, placed for a MAACO is placed using an
            RCF telephone number, or other such tracking mechanism that MAACO may use from time to
            time. This/these number(s) are established by us and will be directed to the primary local

            otherwise use the RCF number(s), or other tracking mechanism used or sponsored by MAACO,
            are not to be published, printed or used by Franchisee or its Center in connection with any other
            business or any MAACO business related forms such as business cards, invoices, letterhead, etc.
            At no time does Franchisee have rights to or control of a MAACO Advertising RCF number.
            Only at such time when the MAACO franchise license associated with the location using the
            particular RCF number, or other tracking mechanism that may be used from time to time, is
            terminated, will Franchisee lose the use of the RCF number or such tracking mechanism

                     Franchisee must obtain local telephone service and establish it according to the guidelines
                                                                                                  lished and for


            MAACO (8/2015(B))                                11
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 26 of 84




            will be required to provide MAACO with the documentation showing the primary local
            telephone number and showing that it was established in the required manner. The primary local
            telephone number that Franchisee obtains will be the number used on business cards, letterhead,

            advertising RCF number(s) will be directed. It is understood and agreed by Franchisee that the
            RCF program at some time may be replaced with other telephone tracking mechanisms that
            MAACO believes is more advanced than the current tracking mechanism and in that event
            Franchisee agrees to comply with the same or similar requirements that may be necessary to
            provide the same type of benefits that are now provided through the RCF number.

                   In addition, Franchisee agrees to sign such release and transfer documents as MAACO may
            require to authorize us to ob
            termination or expiration (without renewal) of this Agreement. If, during the Term, the telephone

            cooperate with us to ensure that they are returned to us.

                     Franchisee agrees not to place any restrictive codes on the telephone numbers for

            telephone numbers during the Term or do anything else that may directly or indirectly impede

            renewal) of this Agreement.


            property, and MAACO has the right to transfer, terminate or amend such telephone numbers and
            directory listings only on termination or expiration (without renewal) of this Agreement. If
            MAACO takes any action pursuant to this Section 6.2, the telephone company and all listing


            direct their amendment, termination or transfer, without any liability to Franchisee.

            7.       DUTIES OF FRANCHISEE

                   A. Franchisee shall develop the Center in the manner prescribed by MAACO for a
            Maaco Center, including, without limitation, the implementation of the System as directed by
            MAACO, and shall use in the operation of the Center only those brands and types of equipment,
            inventory and supplies which meet MAACO's standards and specifications.

                     B. Before the Center opens, Franchisee and the majority investor in the franchise shall
            attend and successfully complete in MAACO's sole opinion, an initial training program
            prescribed by MAACO. The majority investor is defined as any signatory to this Agreement
            who has collateralized a loan for the business, guaranteed the lease, or guaranteed the mortgage
            on of the Center. MAACO shall provide and pay only for, training instructors, facilities, training
            materials, Franchisee's round trip transportation to and from the training site and lodging for the
            initial training program (if there are two or more persons named as Franchisee in this Agreement,
            MAACO will pay round trip transportation and lodging to and from the training for a maximum


            MAACO (8/2015(B))                                 12
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 27 of 84




            of two (2) individuals including the majority investor if applicable). All other expenses incurred
            in such initial training, including, without limitation, the cost of food, shall be borne by
            Franchisee. In the event that Franchisee or the majority investor is unable to complete the initial

            Franchisee, to terminate this Agreement.

                    C. Franchisee shall attend, at the request of MAACO, supplemental or refresher training
            programs, sales meetings, operations meetings, advertising meetings and conventions which may
            be offered by MAACO from time to time during the term of the franchise. All expenses incurred
            in connection with additional training programs, sales meetings, operations meetings, advertising
            meetings and conventions as MAACO may reasonably require including, without limitation, the
            cost of travel, room, board and wages, shall be borne by Franchisee, and MAACO shall provide
            and pay only for training instructors and materials.

                   D. Franchisee, at its sole expense, shall conduct ongoing training programs at the Center
            for employees.

                    E. Franchisee shall maintain the Center in the highest degree of sanitation, repair and
            condition, and shall perform such periodic repainting, repairs to impaired equipment and
            replacement of obsolete signs as MAACO may reasonably direct. At MAACO's request, which
            shall not be more often than once every five (5) years (and not more often than once every three
            (3) years for computer hardware and software), Franchisee shall refurbish the Center to conform
            to MAACO's then current public image, and shall remodel, redecorate and make such
            modifications to existing improvements as may be necessary. Franchisee shall purchase any
            additional equipment and replace any obsolete equipment as MAACO may from time to time
            direct at Franchisee's expense.

                  F. Franchisee shall render prompt, workmanlike, courteous and willing service to all
            customers of the Center and agrees to handle all customer complaints promptly and courteously.

                   G.
            information that MAACO may require, including, but not limited to, customer invoices,


                    H. Franchisee will at all times ac
            its best efforts to cultivate, develop and expand the business of the Center within the market.

            reflect adversely upon or in any manner injure the reputation of MAACO, Franchisee, any other
            franchisees or MAACO customers.

                   I. Franchisee will offer all products and services that MAACO from time to time
            authorizes in writing for a Maaco Center. Franchisee shall not offer or sell any other products or
            services without MAACO's written consent.

                     J. Franchisee shall make all payments required under this Agreement in the manner and
            at the time prescribed in this Agreement.


            MAACO (8/2015(B))                                13
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 28 of 84




                     K. Franchisee shall dedicate a telecommunications line for the sole purpose of


            computer infrastructure products required to support                         -current information
            technology systems.

                   L. Franchisee agrees to purchase from suppliers approved by MAACO, paint, abrasives
            and other products as MAACO may specify from time to time to ensure the integrity of the
            products used in the operation                Maaco Center and to support certain marketing
            programs that facilitate and support purchasing programs and arrangements negotiated by
            MAACO for the System.

                   M. If Franchisee, or an affiliate of Franchisee, acquires the location at any time during
            the term of the Agreement or any renewal, Franchisee, or its affiliate, shall provide MAACO
            with the option to purchase the property or enter into a lease with Franchisee, or its affiliate,
            upon termination or expiration of this Agreement, in a form satisfactory to MAACO.

                     N. Franchisee shall comply with all other requirements set forth in this Agreement.

            8. WARRANTIES AND GUARANTEES

                   Recognizing the value of providing warranties and guarantees of the services performed
            hereunder to the customers of the System, and the importance of the standardization of the
            warranties and guarantees offered to the furtherance of the goodwill and public image of the
            System, the parties agree as follows:

                   A. MAACO has established uniform warranties and guarantees for the System and
            Franchisee agrees to provide to every customer of the Center on forms provided by MAACO, all
            warranties and guarantees as MAACO prescribes.

                    B. Franchisee agrees to honor valid customer claims presented under warranties and
            guarantees made by Franchisee and other MAACO franchisees without demanding
            reimbursement therefore from the customer. In the event that Franchisee honors a warranty or
            guarantee issued by another Maaco Center, Franchisee shall be reimbursed by the franchisee that
            originally performed the work. Such reimbursement shall be in an amount not to exceed
            MAACO's current nationally recommended warranty rates. In the event of a dispute between
            any customer of the Center and Franchisee over any warranty issued by the Center or any other
            Center, MAACO will evaluate the dispute and make a determination of the manner in which
            such dispute will be resolved and Franchisee shall be bound by this determination.

                   C. Franchisee agrees to reimburse any franchisee who satisfies any warranty or
            guarantee issued by Franchisee hereunder, in an amount as described in Paragraph 8B, hereof,
            within five (5) days after receipt of an invoice for such reimbursement. Franchisee authorizes
            MAACO to charge for warranty services performed by another Maaco Center on customer
            warranties issued by Franchisee, and to credit Franchisee for warranty services performed on


            MAACO (8/2015(B))                                14
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 29 of 84




            customer warranties issued by another Maaco Center, as MAACO determines to be appropriate
            from time to time for the national customer warranty program. Franchisee agrees to pay
            MAACO any net debit balances, and MAACO agrees to pay Franchisee any net credit balances,
            with respect to the national customer warranty program at such times and on such conditions as
            MAACO determines from time to time.

                   D. Franchisee shall not issue or offer any other warranty or guarantee without MAACO's
            prior written approval.

            9. PROPRIETARY MARKS

                    A. Franchisee's right to use the Proprietary Marks is derived solely from this Agreement
            and is limited to the conduct of business by Franchisee pursuant to and in compliance with this
            Agreement, including, but not limited to, standards and procedures prescribed by MAACO with

            domain name, website or search engine. Any unauthorized use of the Proprietary Marks by
            Franchisee, including, but not limited to, the unauthorized use by Franchisee of any Proprietary
            Mark as part of an electronic address, domain name, website or search engine, shall constitute an
            infringement of the rights of MAACO in and to the Proprietary Marks. Franchisee agrees that all
            usage of the Proprietary Marks and any goodwill established thereby shall inure to the exclusive
            benefit of MAACO. Franchisee acknowledges that this Agreement does not confer any goodwill
            or other interest in the Proprietary Marks upon Franchisee.

                    B. Franchisee agrees that after termination or expiration of this Agreement he will not
            directly or indirectly at any time or in any manner identify himself or any business as a current or
            former Maaco Center or as otherwise associated with MAACO, or use in any manner or for any
            purpose the Proprietary Marks or any colorable imitation thereof.

                    C. Franchisee agrees to operate, advertise and promote the Center under the trade and
            service mark "Maaco Collision Repair & Auto Painting," or other name prescribed by MAACO,
            provided that Franchisee shall identify himself as the owner and operator thereof in the manner
            prescribed by MAACO. Franchisee shall not use the Proprietary Marks as part of any corporate
            name or with any prefix, suffix or other modifying words, designs or symbols, or in any
            modified form, nor may Franchisee use the Proprietary Marks in connection with the sale of any
            unauthorized service or product or in any manner not expressly authorized by MAACO.
            Franchisee agrees to prominently display the Proprietary Marks on all sales invoices, stationery
            and other forms and materials designated by MAACO, and in the manner prescribed by
            MAACO, and to obtain such fictitious or assumed name registrations as may be required under
            applicable law.

                    D. Franchisee shall promptly notify MAACO of any use by any person or legal entity
            other than MAACO or another of its franchisees of any Proprietary Marks, any colorable
            variation thereof, or any other mark in which MAACO has or claims a proprietary interest.
            Franchisee further agrees to notify MAACO promptly of any litigation instituted by any person
            or legal entity against MAACO or Franchisee involving the Proprietary Marks. In the event
            MAACO, in its sole discretion, undertakes the defense or prosecution of any litigation relating to


            MAACO (8/2015(B))                                15
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 30 of 84




            the Proprietary Marks, Franchisee agrees to execute any and all documents, and to render such
            assistance as may, in the opinion of MAACO's counsel, be reasonably necessary to carry out
            such defense or prosecution.

                   E. MAACO may modify or discontinue Franchisee's use of any Proprietary Marks
            and/or substitute Proprietary Marks. Franchisee agrees, at his/her expense, to comply with any
            such modification or discontinuance in accordance with time periods reasonably prescribed by
            MAACO.

            10. CONFIDENTIAL OPERATING MANUAL

                    A. In order to protect the reputation and goodwill of MAACO and to maintain uniform
            standards of operation under the Proprietary Marks, Franchisee shall operate the Center in
            accordance with MAACO's Confidential Operating Manual (the "Manual"), one copy of which
            will be supplied to Franchisee upon his or her arrival at training either in electronic or paper
            form. The Manual contains mandatory and suggested standards, procedures, techniques and
            other items relating to the operation of a Maaco Center. Franchisee must comply with all
            mandatory provisions of the Manual.

                    B. Franchisee shall at all times treat the Manual, any other manuals created for or
            approved for use in the operation of the franchised business, and the information contained
            therein as confidential, and shall use all reasonable efforts to maintain such information as secret
            and confidential. Franchisee shall not at any time, without MAACO's prior written consent,
            copy, duplicate, record or otherwise reproduce the foregoing materials, in whole or in part, nor
            otherwise make the same available to any unauthorized person.

                     C. The Manual shall at all times remain the sole property of MAACO.

                    D. MAACO may from time to time revise the contents of the Manual and Franchisee
            expressly agrees to comply with each new or changed standard; provided, however, that any such
            revision or modification will not materially change or alter the fundamentals of the System
            unless it is determined by MAACO that such changes are necessary or desirable to respond to
            changing market conditions or to enable its franchisees to compete more effectively in the
            market place. The provisions of the Manual as modified from time to time shall constitute
            provisions of this Agreement as if fully set forth herein. All references herein to this Agreement
            shall include the provisions of the Manual.

            11. CONFIDENTIAL INFORMATION

                    Franchisee shall not, during the term of this Agreement or thereafter, communicate,
            divulge, or use for the benefit of any other person, persons, partnership, association or entity, any
            trade secrets or Confidential Information (defined further below), knowledge, or know-how
            concerning the methods of operation of a Maaco Center which may be communicated or
            disclosed to Franchisee, or of which Franchisee may be apprised, by virtue of Franchisee's
            operation under the terms of this Agreement. Franchisee shall divulge such trade secrets and
            Confidential Information only to its employees who must have access to it in order to operate the


            MAACO (8/2015(B))                                16
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 31 of 84




            strategies, media buying policies, methods, formats, specifications, standards, systems,
            procedures, sales and marketing techniques, knowledge and experience used in developing and
            operating Centers and all customer lists and customer information.

            12. RECORDS AND REPORTS

                    A. During the term of this Agreement, Franchisee shall maintain and preserve, for at
            least seven (7) years from the dates of their preparation, full complete and accurate books,
            records and accounts in accordance with generally accepted accounting principles and in the
            form and manner prescribed by MAACO from time to time. Franchisee acknowledges that

            have the right to designate an accounting service or firm to compile all books, business records
            and reports prescribed from time to time by MAACO.

                     B. Franchisee shall report to MAACO, no later than noon on Tuesday of each week, the

            receipts and all related figures, as required by MAACO and in the manner specified by MAACO.

            figures in business publications distributed to its franchisees.

                    C. Franchisee shall, at its expense, submit to MAACO by the fifteenth (15 th) day of each
            month, during the first twelve (12) months of the operation of the Center, an income statement
            and statement of cash flow for the Center for the preceding month and for the year-to-date and a
            balance sheet as of the end of such month. Within 120 days after the end of each calendar year, a
            year-end balance sheet and income statement and statement of cash flow of the Center for such
            year, reflecting all year-end adjustments and accruals, provided MAACO will not unreasonably
            withhold its consent to a request for an extension of time to provide such statements, and such
            other information as MAACO may require from time to time, including sales and income tax
            statements.

                   D. Franchisee shall submit to MAACO, for review or auditing, such other forms, reports,
            records, information and data as MAACO may reasonably request, including the Center's and


                    E. MAACO or its designated agents shall have the right at all reasonable times to
            examine, at its expense, the books, records and tax returns of Franchisee. MAACO shall also
            have the right, at any time, to have an independent audit made of the books of Franchisee. If any
            inspection or audit should reveal that any payments due MAACO have been understated in any
            report to MAACO, then Franchisee shall immediately pay to MAACO or its affiliates or
            subsidiaries the amount understated upon demand, plus interest from the date such amount was
            due until paid, at the rate specified in Paragraph 5F hereof. Additionally, if any inspection or
            audit should reveal that any payments due MAACO have been understated in any report to
            MAACO or if Franchisee fails to produce all books and records to be audited at the time
            specified by MAACO, Franchisee shall reimburse MAACO for any and all costs and expenses


            MAACO (8/2015(B))                                 17
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 32 of 84




            connected with the inspection, any re-inspection or with the audit (including, without limitation,
            the charges of any independent accountant, attorneys' fees and travel expenses, room, board and
            compensation of MAACO employees). The foregoing remedies shall be in addition to any other
            remedies MAACO may have.

            13. INSURANCE

                   A.      Franchisee shall purchase and at all times during the term of this Agreement shall
            maintain in full force and effect at his/her sole expense and for minimum policy limits prescribed
            from time to time by MAACO, public liability insurance, including but not limited to,

            employment practices liability and commercial umbrella coverage against claims for bodily and
            personal injury, death and property damage caused by or occurring in conjunction with the
            operation of the Ce
            may, upon written notice to Franchisee, increase the policy limits or minimum liability
            protection or require different or additional kinds of insurance to reflect inflation, changes in
            standards of liability, higher damage awards or other relevant changes in circumstances.

                    B.      All policies of insurance shall be issued by an insurance company having a policy
            holder's rating of A+ or better by A.M. Best Company and duly authorized to transact business in
            the state where the premises is located.

                   C.      All policies of insurance shall name MAACO as additional insured and any other
            party designated by MAACO. All such policies shall contain an endorsement which provides
            that only actual notice to insured, if an individual, or to any executive officer of insured, if a
            corporation or other entity, shall constitute knowledge of the insured. Franchisee shall furnish
            MAACO, any other named insureds and all other persons designated by MAACO, proof of
            insurance in the form Franchisor requires, indicating that all required insurance is in full force
            and effect and will not be terminated or changed without at least thirty (30) days prior written
            notice to MAACO of each such policy. Within five (5) days of any request by MAACO,
            Franchisee shall deliver a copy of all such insurance policies to MAACO for examination.

                    D.      Should Franchisee, for any reason, fail to procure or maintain the insurance
            required by this Agreement, as revised from time to time for all franchisees, MAACO shall have
            the right and authority (without, however, any obligation to do so), to procure such insurance and
            to charge same to Franchisee, which charges, together with a reasonable fee for MAACO's
            expenses in so acting, shall be payable by Franchisee immediately upon notice.

                     E.     Franchisee's obligation to obtain and maintain the foregoing policy or policies in
            the amounts specified shall not be limited in any way by reason of any insurance which may be
            maintained by MAACO, nor shall Franchisee's performance of that obligation relieve it of
            liability under the indemnity provisions set forth in Paragraph 20 of this Agreement.




            MAACO (8/2015(B))                                18
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 33 of 84




            14. TRANSFERABILITY OF INTEREST

                    A. MAACO shall have the right to transfer or assign all or any part of its rights or
            obligations herein to any other person or legal entity.

                    B. Franchisee understands and acknowledges that the rights and duties set forth in the
            Agreement are personal to Franchisee. Accordingly, Franchisee shall not sell, assign, transfer,
            convey, give away, pledge, mortgage or otherwise encumber any interest in this franchise or in
            Franchisee without the prior written consent of MAACO. Any purported assignment or transfer,
            by operation of law or otherwise, not having the written consent of MAACO shall be null and
            void and shall constitute a material breach of this Agreement. MAACO shall not unreasonably
            withhold its consent to a transfer of any interest in the franchise or Franchisee, provided,
            however, that prior to the time of transfer, MAACO may, in its sole discretion, except in the case
            of a transfer to a corporation formed solely for the convenience of ownership, require that:

                            (1) All of Franchisee's accrued monetary obligations to MAACO and its affiliates
                     and subsidiaries and all other outstanding obligations related to the Center shall have
                     been satisfied;

                           (2) Franchisee shall have executed a general release in a form satisfactory to
                     MAACO, of any and all claims against MAACO and its officers, directors, shareholders
                     and employees, in their corporate and individual capacities;

                           (3) The transferee shall execute MAACO's then-current franchise agreement and
                     pay MAACO a transfer fee of Fifteen Thousand Dollars ($15,000.00) which, when paid
                     to MAACO, shall be deemed fully earned and nonrefundable;

                            (4) The transferee shall assume all warranty and guarantee work of the
                     Franchisee;

                           (5) The transferee shall pay MAACO its then-current Initial Training and
                     Opening Fee and shall complete the initial training program then in effect for franchisees;

                             (6) The transferee shall demonstrate to MAACO's satisfaction that he or she
                     meets MAACO's educational, managerial and business standards; possesses a good moral
                     character, business reputation and credit rating; has the aptitude and ability to conduct the
                     business of the Center; and has adequate financial resources and capital to operate the
                     Center;

                           (7) The transferee shall pay MAACO an initial advertising deposit of Ten
                     Thousand Dollars ($10,000.00); provided MAACO shall have the right to increase the
                     amount of such advertising deposit ten percent (10%) per year from the date of this
                     Agreement to the date of any such transfer;

                            (8)
                     individual/transferee is identified or if the transferee has already executed a franchise


            MAACO (8/2015(B))                                 19
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 34 of 84




                     agreement with MAACO, Franchisee shall pay MAACO a sales commission in the
                     amount of ten percent (10%) of the gross sales price of the Center or Twenty-Five
                     Thousand Dollars ($25,000.00), whichever is greater, regardless of whether Franchisee
                     has a listing with a third party broker;

                           (9) Franchisee shall pay to MAACO a transfer fee of Two Thousand Five
                     Hundred and no/100 Dollars ($2,500.00).

                           (10)           Franchisee and transferee shall execute such other documents as
                     may be reasonably required by MAACO; and

                             (11) Franchisee or transferee shall complete the following Center refurbishing
                     tasks, at Franchisee's expense, prior to MAACO's consent to any such transfer:

                                     a. Install MAACO's then-current merchandising system;

                                     b. Install MAACO's then-current exterior signage and trade dress;

                                     c. Complete general cleaning, fixing, repairing and painting of the
                                          Center;

                                     d. Complete maintenance service of the equipment (including, but not
                                          limited to, the oven, booth, mixing equipment and compressors);

                                     e. Replace equipment not repairable, as necessary; and

                                     f. Purchase hardware and software to operate MAACO's current shop
                                           management system.

                    C. In the event the proposed transfer is to a corporation or other business entity formed
            solely for the convenience of ownership, MAACO's consent to such transfer may, in its sole
            discretion, be conditioned on the following requirements:

                            (1) The business entity transferee shall be newly organized and its charter or other
                     organizational documents shall provide that its activities are confined exclusively to the
                     operation of the Center;

                            (2) Franchisee shall own a majority interest in the transferee, shall not diminish
                     his proportionate ownership interest in the transferee franchisee, except as may be
                     required by law, and shall act as its principal executive officer;

                             (3) Each stock certificate or other certificate evidencing ownership of the
                     Franchisee shall have conspicuously endorsed upon its face a statement in a form
                     satisfactory to MAACO that it is held subject to, and that further assignment or transfer
                     thereof is subject to, all restrictions imposed upon assignment by this Agreement;



            MAACO (8/2015(B))                                20
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 35 of 84




                             (4) All shareholders or others holding ownership interests in the transferee shall
                     execute an agreement in the form prescribed by MAACO guaranteeing such corporation's
                     obligations under this Agreement and agreeing to be bound jointly and severally by all
                     provisions hereof; and

                           (5) The transferee shall agree to be bound by all of the provisions of this
                     Agreement and to assume and discharge all of Franchisee's obligations hereunder.

                    D. In the event of a proposed transfer, Franchisee agrees that MAACO shall have the
            right to make available to the transferee its complete file of Franchisee.

                     E. If Franchisee is a corporation or other entity, the articles of incorporation, by-laws
            and other organizational documents shall recite that the issuance and transfer of any security is
            restricted by the terms of Paragraph 14 hereof and each stock certificate or other documents
            representing ownership interests shall have conspicuously endorsed upon its face a statement in a
            form satisfactory to MAACO that it is held subject to, and that further assignment or transfer
            thereof is subject to, all restrictions imposed upon assignment by this Agreement.

                     F. Upon the death or permanent incapacity of any person with an interest in the
            franchise or in Franchisee, the executor, administrator, personal representative or trustee of such
            person or entity shall transfer his or its interest to a third party approved by MAACO within a
            reasonable time, not to exceed 12 months from the date of death or permanent incapacity. Such
            transfers, including, without limitation, transfers by devise or inheritance, shall be subject to the
            same conditions as any lifetime transfer. If the heirs or beneficiaries of any such person are
            unable to meet the conditions in Paragraph 14 hereof, the executor, administrator, personal
            representative or trustee of the deceased or incapacitated franchisee shall have a reasonable time,
            not to exceed 12 months from the date of death or permanent incapacity, to dispose of the
            deceased's or incapacitated person's interest in the franchise, which disposition shall be subject to
            all the terms and conditions for transfers contained in the Agreement.

                    G. MAACO's consent to transfer of any interest in the franchise granted herein shall not
            constitute a waiver of any claims it may have against the transferring party, nor shall it be
            deemed a waiver of MAACO's right to demand exact compliance with any of the terms of this
            Agreement by the transferee.

            15. TERMINATION BY MAACO

                   A. In addition to
            2B hereof, MAACO may terminate this Agreement and the franchise by notice of termination to
            Franchisee upon the occurrence of any of the following events:

                             (1) Franchisee becomes insolvent, makes a general assignment for the benefit of
                     creditors, is adjudicated as bankrupt, suffers temporary or permanent court appointed
                     receivership of substantially all of its property or suffers the filing of a voluntary or
                     involuntary bankrupt petition which is not dismissed within thirty (30) days after filing or
                     is dissolved for any reason;


            MAACO (8/2015(B))                                21
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 36 of 84




                             (2) Franchisee abandons or ceases to do business at the Center, or loses the right
                     to possession of the Center or otherwise forfeits the right to do or transact business in the
                     jurisdiction where the Center is located; however, if any loss of possession results from
                     the governmental exercise of the power of eminent domain, or if, through no fault of
                     Franchisee, the Center is damaged or destroyed by a disaster such that it cannot, in
                     MAACO's judgment, reasonably be restored, then in either such event this Agreement
                     shall not be terminated for that reason for ninety (90) days thereafter, provided
                     Franchisee applies within that time for approval to relocate the Center, for the remainder
                     of the term hereof, which approval shall not be unreasonably withheld;

                             (3) Arrest and/or conviction of Franchisee or any owner of Franchisee of certain
                     felonies;

                            (4) Franchisee purports to transfer any rights or obligations under this Agreement
                     to any third party without MAACO's prior written consent, contrary to the terms of
                     Paragraph 14 of this Agreement;

                                (5) Franchisee fails to comply with the in term covenants in Paragraph 18 hereof;

                            (6) Franchisee discloses or divulges the contents of the Manual or other trade
                     secret or Confidential Information provided Franchisee by MAACO contrary to
                     Paragraphs 10 and 11 hereof;

                            (7) If an approved transfer is not effected within a reasonable time following
                     Franchisee's death or permanent incapacity as required by Paragraph 14F hereof;

                            (8) A threat or danger to public health or safety results from the maintenance or
                     operation of the Center;

                            (9) MAACO discovers that Franchisee made any material misrepresentation on or
                     in connection with his application for the franchise;

                                (10)   MAACO receives repeated customer complaints about the Center;

                            (11)
                     business figures or gross receipt in reports submitted to MAACO;

                             (12) Franchisee or the majority investor fails or is unable to complete the initial
                     training program to the satisfaction of MAACO; or

                             (13) Franchisee fails on two (2) or more occasions within any twelve (12)
                     month period to comply with this Agreement, whether or not such failures to comply are
                     corrected after notice thereof is delivered to Franchisee.




            MAACO (8/2015(B))                                   22
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 37 of 84




                    B. MAACO shall have the further right to terminate this Agreement and the franchise by
            notice of termination to Franchisee, if Franchisee fails to comply with any other provision of this
            Agreement or any specification, standard or operating procedure prescribed by MAACO and
            does not correct such failure within seven (7) days if such failure relates to the use of the
            Proprietary Marks, fifteen (15) days if such failure relates to the payment of money by
            Franchisee pursuant to this Agreement or any other agreement between Franchisee and MAACO
            or its subsidiaries or affiliates, otherwise within thirty (30) days, after written notice of such
            failure to comply (which shall describe the action that Franchisee must take to correct same) is
            given to Franchisee.

                     C. Termination is effective the date the notice of termination is mailed to Franchisee.

            16. OBLIGATIONS UPON TERMINATION OR EXPIRATION

                     Upon termination or expiration of this Agreement:

                    A. Franchisee shall immediately cease to operate the business franchised under this
            Agreement, and shall not thereafter, directly or indirectly, represent to the public or hold itself
            out as a present or former franchisee of MAACO.

                  B. Franchisee shall immediately and permanently cease to use, by advertising or in any
            manner whatsoever, any equipment, confidential methods, procedures and techniques associated

            Collision Repair & Auto Painting," and any Proprietary Marks and distinctive forms, slogans,
            signs, symbols, or devices associated with the System. In particular, Franchisee shall cease to
            use, without limitation, all signs, equipment, advertising materials, stationery, forms and any
            other articles which display the Proprietary Marks.

                   C. Franchisee shall immediately stop accepting new customers using MAACO
            paperwork, shall complete all work-in-progress and deliver all motor vehicles to their owners,
            and shall provide MAACO with all customer data and customer lists in its possession.

                     D. Franchisee shall take such action as may be necessary to cancel any assumed name or
            equivalent registration which contains the name "Maaco" or any other service mark or trademark
            of MAACO, and to notify the telephone company and all listing agencies of the termination or
            expiration of Franchisee's right to use all telephone numbers and all classified and other directory
            listings of the Center and, where applicable, to authorize same to transfer to MAACO or its
            affiliate all such numbers and directory listings. Franchisee acknowledges that as between
            MAACO and Franchisee, MAACO has the sole rights to and interest in all telephone number and
            directory listings associated with any name or mark and, where applicable, authorizes MAACO
            to direct the telephone company and all listing agencies to transfer same to MAACO or its
            affiliate should Franchisee fail to do so, and the telephone company and all listing agencies shall
            accept such direction or this Agreement as conclusive of the exclusive rights of MAACO in such
            telephone numbers and directory listings and its authority to direct their transfer. Franchisee
            shall be obligated to immediately pay all outstanding charges related to such telephone numbers
            upon termination or expiration.


            MAACO (8/2015(B))                                23
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 38 of 84




                    E. Franchisee shall make such modifications or alterations to the premises operated
            hereunder (including without limitation, ceasing all use of the telephone number) immediately
            upon termination or expiration of this Agreement as may be necessary to prevent the operation of
            any business thereon by himself or others in derogation of this Paragraph 16 and shall make such
            specific additional changes thereof as MAACO may reasonably request for that purpose. In the
            event Franchisee fails to make such modifications, MAACO shall have the right to re-enter the
            premises and make such modifications or alterations to the premises.

                     F. Franchisee shall promptly pay all sums owing to MAACO and its subsidiaries and
            affiliates.

                   G. Franchisee shall immediately return to MAACO, at Franchisee's expense, all
            manuals, including the Manual, records, files, instructions, correspondence, all materials related
            to operating the franchised business including, without limitation, brochures, agreements, and
            any and all other materials relating to the operation of the Center in Franchisee's possession.

                  H. Franchisee shall comply with the covenants contained in Paragraph 18 of this
            Agreement.

                    I. Franchisee shall execute a general release in a form satisfactory to MAACO, of any
            and all claims against MAACO, its parents, affiliates and subsidiaries, together with all of their
            respective former, present and future officers, directors, shareholders, employees agents,
            attorneys, servants, representatives, heirs, successors, assigns and predecessors, in their
            individual and corporate capacities.

            17. OPTION TO PURCHASE

                   A. Upon termination or expiration of this Agreement, MAACO shall have the right for a
            period of sixty (60) days commencing on the date of termination or expiration to purchase from
            Franchisee the assets of the Center and obtain an assignment of Franchisee's lease for the
            premises of the Center, or if Franchisee owns the real property on which the Center is located, to
            purchase the property or enter into a lease with Franchisee for the premises of the Center.

                    B. The purchase price for the assets of the Center shall be their fair market value
            exclusive of any goodwill, provided that MAACO may exclude from the purchased assets, any
            fixtures, equipment, signs, products or supplies that it has not theretofore approved as meeting
            quality or performance standards for Centers. If MAACO and Franchisee are unable to agree on
            the fair market value, the fair market value shall be determined by an independent appraiser
            selected by both parties.

                    C. The purchase price shall be paid in cash at the closing of the purchase, which shall
            take place no later than sixty (60) days after receipt by Franchisee of MAACO's notice of
            exercise of this option to purchase the assets, at which time Franchisee shall deliver instruments
            transferring to MAACO or its assignee: (1) good and merchantable title to the assets purchased,
            free and clear of all liens and encumbrances with all sales and other transfer taxes payable by


            MAACO (8/2015(B))                                24
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 39 of 84




            Franchisee; and (2) all licenses or permits which may be assigned or transferred. MAACO shall
            have the right to set off against and reduce the purchase price by any and all amounts owed by
            Franchisee to MAACO.

            18. COVENANTS

                     A. Except as otherwise approved in writing by MAACO, Franchisee (or if Franchisee is
            more than one person, the person approved by MAACO) shall devote full time, energy and
            efforts to the management and operation of the Center. The Center shall at all times be managed
            and operated by Franchisee (or if Franchisee is more than one person, the person approved by
            MAACO). Franchisee conducting the day to day management and operation of the Center and
            the majority investor in the franchise shall attend and complete to MAACO's satisfaction the
            initial training program described in Paragraph 7E of this Agreement.

                    B. Franchisee covenants that during the term of this franchise, except as otherwise
            approved in writing by MAACO, Franchisee shall not directly or indirectly, for himself or
            herself, or through, on behalf of, or in conjunction with any person, persons, or legal entity:

                            (1) Divert or attempt to divert any business or customer of the business franchised
                     hereunder to any competitor, by direct or indirect inducement or otherwise, or do or
                     perform, directly or indirectly, any other act injurious or prejudicial to the goodwill
                     associated with the Proprietary Marks and the System.

                            (2) Employ or seek to employ any person who is at that time employed by
                     MAACO or by any other franchisee of MAACO, or otherwise directly or indirectly
                     induce such person to leave his or her employment, unless Franchisee obtains written


                             (3) Own, maintain, engage in, be employed by, finance or make loans to, advise,
                     assist, or have any interest in or relationship or association with any other business
                     providing, in whole or in part, motor vehicle painting or body repair services or products.

                    C. Franchisee covenants that for a period of one (1) year from whichever of the
            following events occurs later: (i) the expiration or termination of this Agreement, regardless of
            the cause of termination; (ii) the date upon which Franchisee ceases to operate the Center; (iii) a
            transfer of this Agreement permitted under Paragraph 14; (iv) the date upon which Franchisee
            complies with this Paragraph 18C; or (v) a final arbitration or court order (after all appeals have
            been taken) concerning any of the foregoing or concerning the enforcement of this Paragraph
            18C, Franchisee shall not either directly or indirectly, for himself or through, on behalf of, or in
            conjunction with any other person, persons, or legal entity:

                           (1) Do or engage in any act prescribed by Paragraphs 18B (1) and (2) of this
                     Agreement, which are hereby incorporated by reference as if more fully set forth herein.

                              (2) Own, maintain, engage in, be employed by, finance or make loans to, advise,
                     assist, or have any interest in or relationship or association with any business providing,


            MAACO (8/2015(B))                                25
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 40 of 84




                     in whole or in part, motor vehicle painting or body repair services or products at the
                     premises of the Center or within a radius of ten (10) miles of the Center or of any other
                     Maaco Center or MAACO location (including MAACO retail stores).

                    D. Franchisee understands and acknowledges that MAACO shall have the right to
            reduce the scope of any covenant set forth in Paragraph 18B and C, in this Agreement, or any
            portion thereof, without Franchisee's consent, effective immediately upon receipt by Franchisee
            of written notice thereof, and Franchisee agrees that it shall comply forthwith with any covenant
            as so modified, which shall be fully enforceable notwithstanding the provisions of Paragraph 23
            hereof.

                    E. If any court or other tribunal having jurisdiction to determine the validity or
            enforceability of this Paragraph 18 determines that it would be invalid or unenforceable as
            written, then the provisions of Paragraph 18 shall be deemed to be modified to such extent or in
            such manner as necessary for such provisions to be valid and enforceable to the greatest extent
            possible.

                    F. Franchisee acknowledges that any violation of Paragraph 18 would result in
            irreparable injury to MAACO for which no adequate remedy at law is available.

            19. TAXES, PERMITS AND INDEBTEDNESS

                    A. Franchisee shall promptly pay when due all taxes levied or assessed by any federal,
            state or local tax authority, and any and all indebtedness incurred by Franchisee in the conduct of
            the business franchised hereunder.

                    B. Franchisee shall comply with all federal, state and local laws, rules and regulations,
            and shall timely obtain any and all permits, certificates or licenses necessary for the full and
            proper conduct of the business franchised hereunder, including, without limitation, those related
            to hazardous waste storage and removal, licenses to do business, fictitious name registrations and
            sales tax permit clearance. Franchisee shall comply with all laws and regulations relating to
            privacy and data protection, and must comply with any privacy policies or data protection and
            breach response policies MAACO may periodically establish. Franchisee must notify MAACO
            immediately of any suspected data breach

                   C. Franchisee shall notify MAACO in writing within five (5) days of the commencement
            of any action, suit or proceeding, and of the issuance of any order, writ, injunction, award or
            decree of any court, agency or other governmental instrumentality, which may adversely affect
            the operation or financial condition of the franchised business.

            20. INDEPENDENT CONTRACTOR AND INDEMNIFICATION

                    A. It is understood and agreed by the parties hereto that this Agreement does not create a
            fiduciary relationship between them, that Franchisee shall be an independent contractor, and that
            nothing in this Agreement is intended to constitute either party an agent, legal representative,
            subsidiary, joint venturer, partner, employee or servant of the other for any purpose whatsoever.


            MAACO (8/2015(B))                                26
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 41 of 84




                   B. During the term of this Agreement and any extensions hereof, Franchisee expressly
            agrees to hold itself out to the public as an independent contractor operating the business
            pursuant to a franchise from MAACO. Franchisee agrees to take such affirmative action as may
            be necessary to do so, including without limitation, exhibiting a notice of that fact in a
            conspicuous place in the franchised premises, the content of which MAACO reserves the right to
            specify.

                    C. Franchisee is responsible for hiring all employees of the Center and is exclusively
            responsible for the terms of their employment, including their compensation and training.
            Franchisee is solely responsible for all employment decisions for the Center, including those
            related to hiring, firing, remuneration, personnel policies, benefits, record keeping, supervision and
            discipline, and regardless of whether Franchisee received advice from MAACO on these subjects.

                    D. It is understood and agreed that nothing in this Agreement authorizes Franchisee to
            make any contract, agreement, warranty or representation on MAACO's behalf, or to incur any
            debt or other obligation in MAACO's name, and that MAACO shall in no event assume liability
            for, or be deemed liable hereunder as a result of, any such action, or by reason of any act or
            omission of Franchisee in its conduct of the franchised business or any claim or judgment arising
            therefrom against MAACO, including those related to Franchisee employees. Franchisee shall
            indemnify and hold MAACO, its parents, affiliates and subsidiaries, together with all of their
            respective former, present and future officers, directors, shareholders, employees, agents,
            attorneys, servants, representatives, heirs, successors, assigns and predecessors, harmless against
            any and all such claims arising directly or indirectly from, as a result of, or in connection with
            Franchisee's operation of the franchised business, including but not limited to, any claims
            relating to hazardous waste storage, removal or disposal, as well as the cost, including attorney's
            fees, of defending against them.

                     E. Franchisee acknowledges and agrees that, except as provided under an applicable
            guarantee of performance, no                           past, present or future directors, officers,
            employees, incorporators, members, partners, stockholders, subsidiaries, affiliates, controlling
            parties, entities under common control, ownership or management, vendors, service providers,
            agents, attorneys or representatives will have any liability for (i) any of          obligations or
            liabilities relating to or arising from this Agreement, (ii) any claim against MAACO based on, in
            respect of, or by reason of, the relationship between Franchisee and MAACO, or (iii) any claim
            against MAACO based on any                       alleged unlawful act or omission.

            21. APPROVALS AND WAIVERS

                   A. Whenever this Agreement requires the prior approval or consent of MAACO,
            Franchisee shall make a timely written request to MAACO therefore, and such approval or
            consent shall be obtained in writing.

                  B. MAACO makes no warranties or guarantees upon which Franchisee may rely, and
            assumes no liability or obligation to Franchisee, by providing any waiver, approval, consent or



            MAACO (8/2015(B))                                27
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 42 of 84




            suggestion to Franchisee in connection with this Agreement, or by reason of any neglect, delay
            or denial of any request therefore.

                    C. No failure of MAACO to exercise any power reserved to it by this Agreement, or to
            insist upon strict compliance by Franchisee with any obligation or condition hereunder, and no
            custom or practice of the parties at variance with the terms hereof, shall constitute a waiver of
            MAACO's right to demand exact compliance with any of the terms herein. Subsequent
            acceptance by MAACO of any payments due to it hereunder shall not be deemed to be a waiver
            by MAACO of any preceding breach by Franchisee of any terms, covenants or conditions of this
            Agreement.

            22. NOTICES

                    A. Franchisee acknowledges and agrees that exchanging information with MAACO by
            e-mail, electronic transmission and facsimile transmission is an important way to enable quick,
            effective and efficient communication. To facilitate the use of e-mail, electronic transmission
            and facsimile transmission to exchange information, Franchisee authorizes during the term of
            this Agreement the transmission of e-mails, electronic and facsimile transmissions by MAACO,
            its employees, vendors and affiliates to Franchisee on matters pertaining to the business
            contemplated hereunder. In order to implement the terms of this Paragraph, Franchisee agrees
            that: (1) MAACO and its employees, vendors and affiliates are authorized to send e-mails,

            Franchisee may designate for the purpose of communicating with MAACO; (2) Franchisee will
            cause its officers, directors, and employees (as a condition of their employment or position with
            Franchisee) to give their consent (in an e-mail, electronically, or in a pen and paper writing, as
                                                                           n of e-mails to those persons, and
            that such persons shall not opt-out, or otherwise ask to no longer receive e-mails from MAACO,
            its employees, vendors or affiliates during the time that such person works for or is affiliated
            with Franchisee; and (3) Franchisee will not opt-out, or otherwise ask to no longer receive e-
            mails from MAACO, its employees, vendors or affiliates during the term of this Agreement.

                    B. Any and all notice required or permitted under this Agreement shall be in writing and
            shall be personally delivered or mailed by registered or certified mail to the respective parties at
            the following addresses unless and until a different address has been designated by written notice
            to the other party:

                      Notice to MAACO:                         Maaco Franchisor SPV LLC
                                                               440 South Church Street
                                                               Suite 700
                                                               Charlotte, North Carolina 28202

                      Notices to Franchisee:                   Novauto LLC
                                                               23835 Spring Scent
                                                               San Antonio, Texas 78258
                                                               Attn: Jose Luis Novales Arellano



            MAACO (8/2015(B))                                28
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 43 of 84




                    Except for a notice of termination, as stated in Paragraph 15C, any notice by certified or
            registered mail shall be deemed to have been delivered two (2) business days from the date of
            mailing. The consent and authorization given in Paragraph 22A above shall not apply to the
            provision of notices under Paragraph 22B above unless the parties otherwise agree in a pen and
            paper writing signed by both parties.

            23. ENTIRE AGREEMENT

                    This Agreement, the documents referred to herein, and the attachments hereto, if any,
            constitute the entire, full and complete agreement between MAACO and Franchisee concerning
            the subject matter hereof, and supersede all prior agreements, no other representations having
            induced Franchisee to execute this Agreement. No representations, inducements, promises or
            agreements, oral or otherwise, not embodied herein or attached hereto (unless of subsequent
            date) are made by either party, and none shall be of any force or effect with reference to this
            Agreement or otherwise. Notwithstanding the foregoing, nothing in this Agreement shall
            disclaim or require Franchisee to waive reliance on any representation that MAACO made in the
            most recent disclosure document (including its exhibits and amendments) that MAACO
            delivered to Franchisee or its representative, subject to any agreed-upon changes to the contract
            terms and conditions described in that disclosure document and reflected in this Agreement
            (including any riders or addenda signed at the same time as this Agreement). No amendment,
            change or variance from this Agreement shall be binding on either party unless mutually agreed
            to by the parties and executed by their authorized officers or agents in writing.

            24. SEVERABILITY AND CONSTRUCTION

                     A. Except as expressly provided to the contrary herein, each section, part, term and/or
            provision of this Agreement shall be considered severable; and if, for any reason, any section,
            part, term and/or provision herein is determined to be invalid and contrary to, or in conflict with,
            any existing or future law or regulation by a court or agency having valid jurisdiction, such shall
            not impair the operation of, or have any other effect upon, such other portions, sections, parts,
            terms and/or provisions of this Agreement as may remain otherwise intelligible, and the latter
            shall continue to be given full force and effect and bind the parties hereto; and said invalid
            sections, parts, terms and/or provisions shall be deemed not to be part of this Agreement.

                    B. If any applicable law or rule of any jurisdiction requires a greater prior notice of the
            termination of, or election not to renew this Agreement, or the taking of some other action with
            respect to such termination or election not to renew than is required hereunder, the prior notice of
            other action required by such law or rule shall be substituted for the notice or other requirements
            thereof.

                   C. Anything to the contrary herein notwithstanding, nothing in this Agreement is
            intended, nor shall be deemed, to confer upon any person or legal entity other than MAACO or
            Franchisee and such of their respective successors and assigns as may be contemplated by
            Paragraph 14 hereof, any rights or remedies under or by reason of this Agreement.




            MAACO (8/2015(B))                                29
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 44 of 84




                    D. Franchisee expressly agrees to be bound by any promise or covenant imposing the
            maximum duty permitted by law which is subsumed within the terms of any provision hereof, as
            though it were separately articulated in and made a part of this Agreement, that may result from
            striking from any of the provisions hereof any portion or portions which a court may hold to be
            unreasonable and unenforceable in a final decision to which MAACO is a party, or from
            reducing the scope of any promise or covenant to the extent required to comply with such a court
            order.

                   E. All captions in this Agreement are intended solely for the convenience of the parties,
            and none shall be deemed to affect the meaning or construction of any provision hereof.

                    F. All references herein to gender and number shall be construed to include such other
            gender and number as the context may require, and all acknowledgements, promises, covenants,
            agreements and obligations herein made or undertaken by Franchisee shall be deemed jointly and
            severally undertaken by all parties hereto on behalf of Franchisee.

                  G. This Agreement may be executed in counterparts, and each copy so executed shall be
            deemed an original.

            25. ENFORCEMENT

                    A. This Agreement takes effect upon its acceptance and execution by MAACO. This
            Agreement shall be interpreted and construed under the laws of the State of North Carolina and
            any dispute between the parties shall be governed by and determined in accordance with the
            substantive law of the State of North Carolina, which laws shall prevail in the event of a conflict
            of law.

                  B. Any action arising out of or relating to this Agreement shall be commenced, litigated,
            and concluded only in a state or federal court of general jurisdiction in the county or district

            Charlotte, North Carolina. Franchisee irrevocably submits to the jurisdiction of the state and
            federal courts located in Mecklenburg County, North Carolina, and irrevocably waives any
            objection he may have to either the jurisdiction or venue of such courts. Franchisee further
            irrevocably agrees not to argue that any such court is an inconvenient forum or to request transfer
            of any such action to any other court. MAACO, however, shall have the option of bringing any
            action to enforce the terms of this Agreement or prevent any actual or threatened breach of this
            Agreement in any court of competent jurisdiction and Franchisee consents to the entry of
            injunctive relief, including, without limitation, temporary restraining orders and/or preliminary
            and permanent injunctions without the requirement of bond, according to the equity rules in the
            jurisdiction in which such relief is sought.

                    C. No right or remedy conferred upon or reserved to MAACO or Franchisee by this
            Agreement is intended to be, nor shall be deemed, exclusive of any other right or remedy herein
            or by law or equity provided or permitted, but each shall be cumulative of every other right or
            remedy.



            MAACO (8/2015(B))                                30
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 45 of 84




                    D. Nothing herein contained shall bar MAACO's right to obtain injunctive relief against
            threatened conduct that will cause it loss or damages, under the usual equity rules, including the
            applicable rules for obtaining restraining orders and preliminary injunctions.

                    E.
            connection with any default by Franchisee under this Agreement. If MAACO shall institute any
            action at law or in equity against Franchisee to secure or protect its rights hereunder or to enforce
            the terms of this Agreement, MAACO shall be entitled to recover, in addition to any judgment
            rendered in its favor, its reasonable attorneys' fees, costs, and court costs.

                 FRANCHISEE ACKNOWLEDGES THAT THE SUCCESS OF THE CENTER
            INVOLVES RISKS AND IS DEPENDENT UPON: (I) THE ABILITY AND ACUMEN

            FULL-TIME PARTICIPATION IN THE DAY-TO-DAY OPERATION OF THE
            CENTER; AND
            FRANCHISEE REPRESENTS AND WARRANTS THAT NEITHER MAACO NOR ANY
            PERSON OR ENTITY ACTING ON ITS BEHALF HAS PROVIDED ANY
            ASSURANCES OR MADE ANY REPRESENTATIONS OR WARRANTIES
            CONCERNING THE ACTUAL OR POTENTIAL SALES, COSTS, INCOME, PROFITS
            OR PROBABLE SUCCESS OF THE CENTER. FRANCHISEE ACKNOWLEDGES
            THAT HE/SHE HAS CONDUCTED AN INDEPENDENT INVESTIGATION OF THE
            MAACO FRANCHISE OPPORTUNITY. FRANCHISEE HAS READ THE ABOVE
            FRANCHISE AGREEMENT AND UNDERSTANDS ITS TERMS. FRANCHISEE
            WOULD NOT SIGN THIS FRANCHISE AGREEMENT IF FRANCHISEE DID NOT
            UNDERSTAND AND AGREE TO BE BOUND BY ITS TERMS.



                                             [Signatures appear on following page.]




            MAACO (8/2015(B))                                 31
            EAST\102183281.2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 46 of 84




                  IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
            Agreement as of _______________________.


           NOVAUTO LLC                                       MAACO FRANCHISOR SPV LLC
           a Texas limited liability company                 a Delaware limited liability company


           By: ______________________________                By: _______________________________
               Authorized Representative                         Authorized Representative


           Date: _____________________________               Date: _____________________________



           __________________________________                Attest: _____________________________
           Jose Luis Novales Arellano




            MAACO (8/2015(B))                                32
            EAST\102183281.2
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 47 of 84




  EXHIBIT B
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 48 of 84




                                                   PERSONAL GUARANTY



            _________________________ by and among Maaco Franchisor SPV LLC, a Delaware
            limited liability company with its principal office located at 440 South Church Street, Suite 700,
            Charlotte, North Carolina 28202 ("MAACO"), Jose Luis Novales Arellano, a resident of the
            State of Texas ("Guarantor") and Novauto LLC, a(n) Texas limited liability company with its
            principal office located at 23835 Spring Scent, San Antonio, Texas 78258                  .

                                                        BACKGROUND

                  A. On ______________________, Guarantor, Franchisee and MAACO entered into two
            (2) MAACO Franchise Agreements (collectively the "Franchise Agreement") for the operation
            of two (2) Maaco Collision Repair & Auto Painting Centers identified as Center Nos.
            __________ and __________ (collectively the "Center").

                    B. Pursuant to the terms of the Franchise Agreement, Guarantor shall jointly and
            severally guaranty all of Franchisee's obligations under the Franchise Agreement pursuant to the
            terms of this Guaranty.

                   C. As a condition of and as an inducement to enter into the Franchise Agreement,
            Guarantor hereby agrees to unconditionally guaranty the performance of Franchisee in
            accordance with the terms and conditions of this Agreement.

                                                             AGREEMENT

                    With the foregoing background incorporated by reference and in consideration of the
            mutual covenants contained in this Guaranty, and for other good and valuable consideration, the
            receipt and sufficiency of which is acknowledged, and intending to be legally bound, the parties
            agree as follows:

                  1. Guarantor confirms and acknowledges that it has reviewed the Franchise Agreement
            and understands and is familiar with all of the terms and conditions contained in the Franchise
            Agreement.

                    2. Guarantor agrees to be jointly and severally bound by all of the terms and conditions
            of the Franchise Agreement. Guarantor further agrees to guaranty and act as surety for the
            performance of all of Franchisee's obligations, commitments, duties and liabilities under the
            Franchise Agreement. Without limiting the foregoing, Guarantor, severally, irrevocably and
            unconditionally guarantees to MAACO: (i) that Franchisee will pay all amounts to be paid and
            otherwise comply with all provisions of the Franchise Agreement or any other agreement with
            MAACO or its affiliates concerning the operation of the Center; and (ii) that if Franchisee
            defaults in making any such payments or complying with any such provisions, Guarantor shall,
            upon demand, pay all amounts due and owing MAACO and all damages that may arise as a
            result of any such noncompliance.



                                                                 1
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 49 of 84




                    3. In the enforcement of any of its rights against Guarantor, MAACO may proceed as if
            Guarantor were the primary obligor under the Franchise Agreement. Guarantor waives any right
            to require MAACO to first proceed against Franchisee or to proceed against or exhaust any
            security (if any) held by MAACO or to pursue any other remedy available to it before
            proceeding against Guarantor. No dealings between MAACO and Franchisee shall exonerate,
            release, discharge or in any way reduce the obligations of Guarantor hereunder, in whole or in
            part and in particular and without limiting the generality of the foregoing, MAACO may modify
            or amend the Franchise Agreement, grant any indulgence, release, postponement or extension of
            time, waive any term or condition of the Franchise Agreement, or any obligation of Franchisee,
            take or release any securities or other guarantees for the performance by Franchisee of any of its
            obligations, and otherwise deal with Franchisee as MAACO may see fit without affecting,
            lessening or limiting in any way the liability of Guarantor. Notwithstanding any assignment for
            the general benefit of creditors or any bankruptcy or other act of insolvency by Franchisee, and
            notwithstanding any rejection, disaffirment or disclaimer of this Guaranty or the Franchise
            Agreement, Guarantor shall continue to be fully liable.

                    4. This Guaranty shall be construed and interpreted in accordance with the laws of the
            State of North Carolina which laws shall control in the event of any conflict of law.

                   5. This Guaranty contains the entire integrated agreement by Guarantor regarding the
            subject matter contained in this Guaranty, and may not be modified, changed or amended
            without the written consent of Guarantor and MAACO.

                  6. This Guaranty shall be binding upon and inure to the benefit of MAACO's and
            Guarantor's heirs, successors and assigns.

                   7. Guarantor agrees that as a shareholder of and an active participant in Franchisee, it
            will have a substantial relationship with MAACO at its corporate offices where MAACO's
            decision-making authority is vested and franchise operations are conducted and supervised.
            Therefore, any action arising out of or relating to this Guaranty shall be commenced, litigated
            and conducted only in any state or federal court of general jurisdiction in the county or district

            jurisdiction of such court and irrevocably waives any objection it may have to either the
            jurisdiction or venue of such court. Guarantor further irrevocably agrees not to argue that any
            such court an inconvenient forum or to request transfer of any such action to any other court.

                   8. In the event that MAACO retains the services of legal counsel to enforce the terms of
            this Guaranty, MAACO shall be entitled to recover all costs and expenses, including reasonable
            attorneys', expert and investigative fees, incurred in enforcing the terms of this Guaranty.

                    9. Guarantor declare that the terms of this Guaranty have been completely read and are
            fully understood and voluntarily accepted by Guarantor, after having a reasonable opportunity to
            retain and confer with counsel. This Guaranty is entered into after a full investigation by
            Guarantor, and Guarantor is not relying upon any statements or representations not contained in
            this Guaranty.



                                                             2
DocuSign Envelope ID: 94DEA414-7D94-480F-97C9-24B4A062EDD0
                      Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 50 of 84




                 I HAVE READ THE ABOVE GUARANTY AND UNDERSTAND ITS TERMS. I
            WOULD NOT SIGN THIS GUARANTY IF I DID NOT UNDERSTAND AND AGREE
            TO BE BOUND BY ITS TERMS.


            JOSE LUIS NOVALES ARELLANO                       MAACO FRANCHISOR SPV LLC
            an individual                                    a Delaware limited liability company


            _________________________________                By: ______________________________
                                                                 Authorized Representative

            Date: ____________________________               Date: ______________________________


                                                             Attest: _____________________________




                                                             3
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 51 of 84




  EXHIBIT C
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 52 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 53 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 54 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 55 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 56 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 57 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 58 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 59 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 60 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 61 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 62 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 63 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 64 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 65 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 66 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 67 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 68 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 69 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 70 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 71 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 72 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 73 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 74 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 75 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 76 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 77 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 78 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 79 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 80 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 81 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 82 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 83 of 84
Case 5:20-cv-00018-OLG Document 1 Filed 01/08/20 Page 84 of 84
